Citation Nr: 0305624	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  98-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for otitis externa.

3.  Entitlement to service connection for labyrinthitis.

4.  Entitlement to an initial rating in excess of 10 percent 
for gastritis.  

5.  Entitlement to an initial rating in excess of 30 percent 
for dysthymia.

6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for neurological and vascular disabilities 
of the lower extremities (not including the feet) as results 
of surgical treatment by VA in November 1991.

(The issues of entitlement to service connection for hearing 
loss and for tinnitus will be the subject of a subsequent 
Board decision.  Additionally, the issues of entitlement to 
service connection for eye disability, for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU), and for compensation 
under 38 U.S.C.A. § 1151 for additional disability of the 
feet as a result of surgical treatment by VA in November 
1991, were the subject of a prior Board remand and are still 
awaiting action at the Regional Office (RO).  The Board will 
also issue a subsequent decision addressing any of these 
claims which remain denied after the RO accomplishes the 
remand actions.) 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1978 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 1996, 
August 1997, and December 1997 by an RO of the Department of 
Veterans Affairs (VA).

The case was previously before the Board, and the appeal as 
to these issues was denied by the Board in an August 15, 
2000, decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated February 16, 2001, the 
Court granted a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion) and vacated the Board's August 15, 
2000, decision.  The Order also remanded the case to the 
Board for further action.

In the August 15, 2000, decision, the Board also denied a 
claim of entitlement to an effective date earlier that 
February 26, 1996, for the assignment of a 50 percent rating 
for migraine headaches.  In the Joint Motion, the veteran's 
representative reported that the veteran did not wish to 
appeal the denial of this claim, and requested the Court to 
dismiss it.  In the February 16, 2001, Order, the Court 
dismissed the claim of entitlement to an effective date 
earlier that February 26, 1996, for the assignment of a 50 
percent rating for migraine headaches.  That issue is 
therefore no longer before the Board.

The Board also notes that the August 15, 2000, Board decision 
also remanded to the RO the remaining claims of entitlement 
to service connection for eye disability, for a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU), and for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the feet as a result of surgical treatment by 
VA in November 1991.  The RO's attention is hereby directed 
to the remand portion of the August 15, 2000, Board decision.  
The remand directions set forth therein were not affected by 
the Court's February 16, 2001, Order and must be accomplished 
by the RO so that those issues may be returned to the Board 
for appellate review in a later decision.  

The Board is undertaking additional development of the issues 
of entitlement to service connection for bilateral hearing 
loss and for tinnitus pursuant to the authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  When the development has 
been completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing the 
response of the veteran and his representative, the Board 
will prepare a separate decision addressing these issues.




FINDINGS OF FACT

1.  The sinusitis treated during active duty was acute and 
transitory in nature and is unrelated to any currently 
existing sinusitis.  

2.  The veteran does not currently suffer from otitis 
externa.

3.  The veteran does not currently suffer from labyrinthitis.

4.  The veteran's service-connected gastritis is not 
manifested by eroded or ulcerated areas and symptoms, 
dysphagia, arm or shoulder pain, or symptoms manifested by a 
considerable impairment of health.

5.  The veteran's service-connected dysthymia is productive 
of no more than definite social and industrial impairment, 
and no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

6.  The veteran does not currently suffer from a neurological 
or vascular disability of the lower extremities (not 
including the feet).


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  Otitis externa was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

3.  Labyrinthitis was not incurred in or aggravated by the 
veteran's active duty service, nor is it proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

4.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected gastritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7307, 7346 (2002).

5.  The criteria for entitlement to a rating in excess of 30 
percent for service-connected dysthymia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9405 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9433 (2002).

6.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for neurological and 
vascular disabilities of the lower extremities (not including 
the feet) as results of surgical treatment by VA in November 
1991 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With regard to the issues addressed in this decision, the 
Board finds that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA and private medical evidence, reports of VA 
examinations and correspondence from the veteran and his 
representative.  While the veteran's representative has 
advanced various challenges to the adequacy of certain VA 
examinations, the Board's review reveals the examination 
reports to be of sufficient detail and with appropriate 
consideration of the veteran's history as well as current 
clinical findings to allow for informed review of the 
veteran's claims.  In other words, the Board finds that the 
examinations as a whole have been adequate.  Moreover, in 
light of the number and detailed nature of inservice and 
post-service medical records, the Board also finds that the 
record as it stands includes sufficient competent evidence to 
allow for proper review of the issues addressed herein.  
Therefore, no further action pursuant to 38 C.F.R. 
§ 3.159(c)(4) is necessary as to these issues.  It also does 
not appear that any additional pertinent evidence has been 
identified by the claimant or his representative as relevant 
to the issue on appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection, increased ratings and 
compensation under the provisions of 38 U.S.C. § 1151.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in an October 2002 letter from the Board, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

I.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A.  Sinusitis

The service medical records disclose that, in July 1980, the 
veteran complained of headaches in the area of the frontal 
sinuses.  X-rays revealed some congestion of the right 
frontal sinus.  At the separation examination in April 1981, 
the veteran's sinuses were evaluated as normal.  

A September 1993 hospitalization record indicates that X-rays 
of the sinuses and a Computed Tomography (CT) examination of 
the head were normal.  It was noted that the veteran did not 
have a history of post-nasal drip or pain over the maxillary 
sinuses.  An x-ray study of the skull and paranasal sinuses 
accomplished in October 1993 showed no abnormalities and was 
interpreted as negative skull and sinuses.  In August 1994, 
VA sinus X-rays were normal.

X-rays of the paranasal sinuses in July 1997 resulted in an 
impression of normal sinuses.  In August 1997, a CT scan 
showed minimal mucosal thickening involving the left 
maxillary sinus.  The sinuses were clear otherwise.  

While not entirely clear, the Board assumes for the sake of 
argument that the August 1997 CT scan shows current 
sinusitis.  Nevertheless, the preponderance of the evidence 
is against a finding that any current sinusitis is related to 
the sinus problems noted during service.  While the veteran 
was treated for sinus congestion during service, there is no 
persuasive evidence of a continuity of symptomatology to link 
any current sinusitis to that episode during service.  It 
appears that the sinus problem noted in 1980 had resolved by 
the time of separation examination in April 1981.  In other 
words, the inservice sinus problem as acute in nature and not 
indicative of chronic disability.  Such a conclusion is 
further supported by the fact that there is no supporting 
evidence of sinusitis until 1997, approximately 17 years 
after the inservice treatment for sinus problems in 1980.  In 
fact, x-ray studies in 1993 and 1994 showed no sinus 
disorders.    

The Board notes the provisions of 38 C.F.R. § 3.159 
pertaining to VA's duty to assist claimants in developing 
their claims.  The Board further notes that a nexus opinion 
has not been obtained to determine if the currently diagnosed 
sinusitis was linked to active duty.  However, there is 
sufficient competent evidence of record showing normal 
sinuses at the time of separation examination and on x-ray 
testing in 1993 and 1994.  Under the circumstances, the Board 
finds that an etiology opinion is not necessary. 



B.  Otitis Externa.  

The veteran's service medical records show that he was seen 
with complaints of left ear pain in June 1978.  An 
examination revealed slight erythema.  He was assessed as 
having otitis externa and medication was prescribed.  His 
ears were clinically evaluated as normal at the time of his 
April 1981 service separation examination.

On VA examination in February 1995, the ears, nose and throat 
were essentially normal.  The veteran reported that he had a 
lot of congestion but the examiner specifically noted that 
the nose looked open and clear.  

At the time of an ENT specialist examination in July 1997, 
the veteran had no complaint of chronic ear problems, ear 
pain, or ear discharge.  Physical examination revealed the 
ears to be clear.  

On general examination in February 1999, the veteran's ears 
were described by the examiner as unremarkable, and no 
diagnosis of otitis externa was made.

The Board concludes that, although the veteran was assessed 
as having otitis externa in service, the post-service 
evidence is negative for any report or clinical finding that 
he has otitis externa.  The Court has indicated that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection; an appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).

As the competent evidence of record fails to show that the 
veteran currently has otitis externa, his claim for 
entitlement to service connection for otitis externa is 
denied.

C.  Labyrinthitis

As already noted, service medical records include references 
to headaches, sinus congestion and otitis externa of the left 
ear.  However, labyrinthitis was not diagnosed, and the 
veteran's ears (both general and drums) as well as his 
neurologic system (to include equilibrium) were all 
clinically evaluated as normal at the time of discharge 
examination in April 1981. 

The veteran was examined on several occasions beginning in 
1991 due to complaints of headaches.  Neurological 
examinations were negative.  Dizziness was never complained 
of and labyrinthitis was never diagnosed.  

On VA examination for diseases and injuries of the brain in 
February 1995, no pertinent findings were noted.  In June 
1997, the veteran reported that he had experienced acute or 
chronic dizziness.  

On ear, nose and throat examination in July 1997, the veteran 
denied experiencing chronic ear problems, ear pain, 
discharge, or dizziness.  

The veteran has asserted that service connection is warranted 
for labyrinthitis under the provisions of 38 C.F.R. § 3.310.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
on the basis of aggravation is permitted under 38 C.F.R. 
§ 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

However, the Board observes that the evidence of record is 
negative for a diagnosis of labyrinthitis.  As already noted, 
absent proof of a present disability there can be no valid 
service connection claim.  Brammer v. Derwinski, 3 .Vet. 
App. 223, 225 (1992). 

Additional Matters

The Board has considered the veteran's contentions regarding 
the etiology of his sinusitis, claimed otitis externa and 
claimed labyrinthitis.  However, as a layman, he is not 
qualified or competent to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  His allegations as to the etiology of 
those disabilities is without probative value.  

The Board has also considered the doctrine of reasonable 
doubt with regard to these service connection issues.  
However, the record does not provide an approximate balance 
of negative and positive evidence on the merits which would 
otherwise warrant a favorable decision as to any issue.  
38 U.S.C.A. § 5107(b).

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Since the veteran is appealing 
the original assignment of a disability rating following an 
award of service connection for gastritis and dysthymia, the 
severity of these disabilities is to be considered during the 
entire period from the initial assignment of each disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A.  Gastritis

The veteran's service-connected gastritis is currently rated 
as 10 percent disabling under Diagnostic Codes 7307 and 7346.  
The Board notes that certain provisions of 38 C.F.R. § 4.114 
were changed effective July 2, 2001.  However, the provisions 
of Diagnostic Codes 7307 and 7346 for gastritis and hiatal 
hernia were not changed.  In other words, the applicable 
diagnostic criteria are the same under either the pre-July 2, 
2001, version of these Diagnostic Codes or the current 
version.

Diagnostic Code 7307 provides that a 10 percent evaluation is 
warranted for chronic hypertrophic gastritis, with small 
nodular lesions and symptoms.  A 30 percent evaluation 
requires multiple small eroded or ulcerated areas and 
symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7307.

Diagnostic Code 7346 provides a 10 percent evaluation is 
warranted for a hiatal hernia with two or more of the 
symptoms required for a 30 percent evaluation but of lesser 
severity than is required for that evaluation.  A 30 percent 
evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

In May 1994, the veteran complained of sharp pains in the 
epigastric area several times within the past two weeks.  No 
pertinent diagnosis was made.  

In August 1994, the veteran denied a history of hematemesis, 
melena and abdominal pain.  He reported that his weight was 
stable.  Nor was there a history of hematuria, pyuria or 
renal angle pain.  

In May 1997, the veteran submitted a claim for nausea 
secondary to an in-service head injury.  Gastritis was not 
mentioned.  

A VA upper gastrointestinal (GI) series of X-rays in June 
1997 was negative.  The veteran reported that he had been 
experiencing abdominal pains for approximately one month.  

At a VA stomach examination in July 1997, the veteran 
reported that he had had stomach pain for a month and a half.  
He also reported that he had had epigastric pains which 
became worse with meals and were relieved by taking Pepcid.  
He indicated that he had been taking Motrin at least three 
times per day since 1981.  On examination, there was mild to 
moderate tenderness in his epigastrium.  The impression was 
gastritis.  The examiner found that it was as likely as not 
that the Motrin taken for service-connected headaches had 
precipitated gastritis.

At a VA clinic in July 1997, it was noted that the veteran's 
abdominal pain improved with Pepcid.  A VA abdominal 
ultrasound in January 1998 was negative.  

A VA upper GI series in January 1998 showed a small hiatus 
hernia.  No ulceration or stricture of the distal esophagus 
was present nor was reflux seen during the examination.  

At a VA GI examination in February 1998, the veteran reported 
that he first had severe stomach pain in July 1997, and that 
it recurred in December 1997.  He did not have circulatory 
disturbance after meals.  He had colicky-type cramping 
abdominal pain 3 or 4 times per week.  He was being treated 
with Pepcid and Lansoprazole.  He had not vomited in the 
preceding seven months since the onset of the epigastric 
distress.  He denied melena and hematemesis.  A blood count 
showed that he was not anemic.  On examination, his abdomen 
was tender, especially in the periumbilical region.  The 
diagnoses included epigastric distress and small, sliding 
hiatal hernia.

A VA upper GI series in February 1999 did not reveal any 
abnormalities in the veteran's esophagus, stomach, or 
duodenal bulb.

At a VA general medical examination in February 1999, the 
veteran reported that he experienced reflux about once a 
week, burning in his epigastric region or pyrosis 2 or 3 
times per month, and occasional nausea without vomiting.  He 
did not have melena.  He also reported that he experienced 
discomfort after meals.  He indicated that he had not had an 
endoscopy or abdominal surgery.  He did have periumbilical 
pain at the time of the examination.  The veteran was 
reported to be six feet three inches tall and weighed 245 
pounds.  He as described as well developed, well nourished, 
alert and cooperative, and he was not in acute distress.  On 
examination there was tenderness in the veteran's 
periumbilical region. The impressions included hiatal hernia 
with reflux symptoms.

After considering the pertinent evidence, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the veteran's gastritis under Code 7307.  The evidence is 
totally devoid of a clinical finding that the veteran's 
gastritis has been manifested by eroded or ulcerated areas 
and symptoms.  Consequently, a rating in excess of 10 percent 
is not warranted for the veteran's gastritis under Diagnostic 
Code 7307.  The current 10 percent rating under this Code 
contemplates his chronic gastritis symptomatology.  

A rating in excess of 10 percent is also unwarranted for the 
veteran's gastritis under Code 7346.  Under this Code, a 30 
percent rating would require evidence of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of a considerable impairment of health.  In 
this case, the evidence does show that the veteran has 
experienced some reflux and burning in the epigastric region 
and pyrosis 2 or 3 times per month.  However, the evidence, 
including the most recent general medical examination in 
February 1999, does not suggest considerable impairment of 
health.  The Board finds the symptomatology associated with 
the service-connected gastritis is also contemplated by the 
current 10 percent rating under Diagnostic Code 7346.  
Therefore, a rating in excess of 10 percent is unwarranted 
for the veteran's gastritis under Code 7346.

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent for the veteran's gastritis at any time during the 
period covered by this appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999)

B.  Dysthymia

Since the time the veteran filed this claim, certain portions 
of 38 C.F.R. Part 4 pertaining to the rating criteria for 
mental disorders have been changed.  Specifically, on October 
8, 1996, VA published a final rule, effective November 7, 
1996, to amend the section of the Schedule for Rating 
Disabilities dealing with mental disorders.  61 FR 52695, 
Oct. 8, 1996.  As reported earlier, when a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
See Karnas, 1 Vet. App. at 308, 313.  Under the 
circumstances, this claim must be reviewed in light of the 
regulatory changes dealing with the pertinent rating criteria 
as well as under the applicable regulations in effect when 
the claim was filed.

The veteran's dysthymia was previously rated pursuant to the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 9405.  
While this claim was pending, new rating criteria for 
psychiatric disorders became effective, and are now codified 
within 38 C.F.R. Part 4 (2002) under Diagnostic Code 9433.

Under the pre-November 7, 1996, version of Diagnostic Code 
9405, a 30 percent rating for dysthymia is warranted when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The next higher 
rating of 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996).

Under the new criteria, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Diagnostic Code 9433 (2001).

In November 1993, a private neurologist evaluated the 
veteran.  He reported that the veteran had a history of a 
head injury in 1978 in service.  He also reported that the 
veteran had a history of headaches, concentration problems, 
and difficulty with mood since that time.  It was noted that 
the symptomatology might be sequelae of the head injury.

At a VA brain examination in September 1994, the veteran was 
diagnosed as having migraine headaches.

At a VA fee-basis neurological examination in May 1996, the 
veteran gave a history of headaches since an incident in 
service in 1978, when he was struck between the eyes with an 
ammunition box.  An examination revealed that he had a scar 
of the top of the bridge of the nose between his eyebrows.  
He was slightly tender in both temples.  A neurological 
examination was unremarkable.  The veteran's mental status 
was reported as normal.  The assessment was closed head 
injury, with resultant scar over the forehead.  The examiner 
stated, "in addition, the patient appears to me to have post-
traumatic stress disorder.  It might be helpful for a 
psychiatrist to make this diagnosis, but he certainly has had 
prolonged effects from this injury."

In February 1997, at a VA mental health clinic, a 
psychologist noted the veteran's history of frequent 
headaches, pain in the feet and back, and inappropriate 
expressions of anger toward family members.  The veteran was 
diagnosed as having a chronic pain disorder associated with 
both medical and psychological conditions.

At a VA psychiatric examination in April 1997, the veteran 
stated that, since a head injury in service, he had had 
disabling headaches almost daily, sleep disturbances, a 
depressed and irritable mood, and low energy.  He was seeing 
a VA psychologist and taking Amitriptyline at bedtime.  He 
had no history of psychiatric illness.  He denied thoughts of 
wanting to hurt others.  There was no evidence of delusional 
thinking and no evidence of hallucinations.  Short and long 
term memory was grossly intact.  The impression on Axis I was 
dysthymia.  Psychiatric treatment was recommended, with 
consideration of individual psychotherapy and antidepressant 
medication.

In May 1997, a VA psychologist noted that the veteran had a 
problem with anger management.  It was also noted that the 
veteran had gotten angry at his son for stealing items from a 
retail store and from the veteran's stepson.

At a VA psychiatric examination in July 1997, it was noted 
that the veteran was working in the housekeeping department 
of a VA medical center.  His job history had been unstable.  
He was no longer taking Motrin for headaches and he did not 
know the name of his new medication.  He gave a history of 
depression at varying levels for many years and he felt 
"down" more days than not.  He reported frequent sleep 
disturbances, low energy, and irritability.  On mental status 
examination, associations were intact and the rate of speech 
was unremarkable.  Memory for past and recent events was 
good.  No organic basis for his functioning was found.  The 
impression on Axis I was dysthymic disorder.  The examiner 
indicated that, if the veteran was living with constant pain, 
that would contribute to his feeling down and discouraged.

In July 1997, at the VA mental health clinic, it was noted 
that the veteran continued to have problems with headaches, 
stomach aches, and conflict with family members.  

At a VA psychiatric examination in February 1998, the veteran 
had a depressive affect, which was episodic in severity, 
persistent sleep pattern problems, and difficulty with energy 
modulation and mood fluctuation, with marked irritability.  
On mental status examination, the veteran showed a mildly 
anxious affect, moderate depression, and some irritability 
and anger.  There was no evidence of an underlying psychotic 
thought process.  The veteran denied suicidal or homicidal 
ideation.  Recent and remote memory was intact.  There was no 
evidence of prominent obsessive-compulsive features.  The 
examiner found that the veteran had chronic depression, 
marked mood destabilization and periods of irritability and 
anger.  The veteran was diagnosed as having: On Axis I, 
severe dysthymia, and rule out probable bipolar disorder, 
moderate severity, dating back to military service; and, on 
Axis II, personality disorder, not otherwise specified.  On 
Axis V, the examiner assigned a Global Assessment of 
Functioning (GAF) score of 65.  The Board notes that the GAF 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  The American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of 65 denotes some 
mild symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well, has 
some meaningful interpersonal relationships.

In January 1998, on a VA claim form, the veteran stated that 
he stopped working at a VA medical center in September 1997 
and was working part time as a truckdriver for a company 
which he had worked for on and off since 1989.  In September 
1998, the veteran went to work full time for another trucking 
company.

In December 1998, a VA physician reported to his employer 
that the veteran's medications might impair his driving 
ability.  It was noted that the veteran was being seen for 
mood and pain problems.

In January 1999, the veteran's employer reported that the 
veteran had been terminated on November 14, 1998, because his 
doctor had indicated that he needed to remain on medication 
and that this might make him drowsy.

It appears clear that application of the new rating criteria 
would not be beneficial to the veteran.  His current symptoms 
of sleep problems, anxiety and depressed mood are all 
contemplated within the criteria for a 30 percent rating.  
There is no persuasive evidence that his dysthymia results in 
reduced reliability and productivity due to the various 
symptoms listed as criteria for the next higher rating of 50 
percent under the new criteria.  While there does appear to 
be evidence of a depressive affect and mood fluctuation, 
there does not appear to be evidence of circumstantial, 
circumlocutory, or stereotyped speech.  There is also no 
showing of difficulty in understanding complex commands or 
impairment of short-and long-term memory.  His judgment has 
been described as adequate.  The psychiatric symptomatology 
evidenced by the veteran more nearly approximates the rating 
criteria for a 30 percent evaluation under the new rating 
criteria.  The Board therefore concludes that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent under the new rating criteria. 

Looking to the evidence in light of the pre-November 7, 1996, 
rating criteria, the current 30 percent rating is reflective 
of definite social and industrial impairment.  In a precedent 
opinion, dated November 9, 1993, the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

It would appear that the old rating criteria might be more 
beneficial to the veteran since the descriptive terms used 
under the old criteria are more general and arguably more 
prone to interpretation.  However, after reviewing the 
evidence, the Board is unable to find a basis under the old 
criteria for increasing the rating for his dysthymia.  The 
Board concludes that the veteran's service-connected 
psychiatric disability is not productive of social and 
industrial impairment to a "rather large" degree which 
(according to the General Counsel opinion) would be viewed as 
more than definite impairment.  While the various psychiatric 
records clearly show impairment, the evidence suggests that 
the resulting impairment is essentially moderate in degree.  
In this regard, the Board notes that a GAF score of 65 has 
been assigned on recent examination which is consistent with 
a finding of moderate to mild impairment of functioning.  
While the descriptive terms used by various examiner over the 
years has varied to some degree, the overall impression has 
been that the impairment due to the psychiatric disability 
alone has been moderate to mild. The psychiatric 
symptomatology evidenced by the veteran more nearly 
approximates the rating criteria for a 30 percent evaluation 
under the previous rating criteria.  Based on the overall 
record, the Board believes that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent at any time during the pertinent time period.  

With regard to the dysthymia, the Board therefore finds that 
the current 30 percent rating is warranted during the entire 
period contemplated by the appeal and that the preponderance 
of the evidence is against a higher rating.  

Additional Matters

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to the claims for increased ratings for gastritis 
and dysthymia.  However, the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that either of these disabilities have resulted in a marked 
interference with employment or frequent periods of 
hospitalization.  The veteran has reported at various times 
that he was unable to work, but this was due to a variety of 
service-connected and nonservice-connected disorders 
including back problems, headaches, a wrist injury, 
drowsiness due to medication.  Under these circumstances, the 
Board finds that application of the regular rating schedule 
standards has not been rendered impractical.  In the absence 
of such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making the above determinations, the Board has also 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the increased rating claims.

III.  Claim under 38 U.S.C.A. § 1151 For Neurological and 
Vascular Disabilities Of the Lower Extremities (Not Including 
the Feet).

Title 38, United States Code, § 1151 provides, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under  38 U.S.C.A. § 1151 which were filed 
on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed this claim 
prior to October 1, 1997, the only issue before the Board is 
whether he has suffered neurological and vascular disability 
of the lower extremities, besides the feet, as a result of VA 
surgery in November 1991.

Establishing entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 requires (1) medical evidence of a current disability; 
(2) evidence of the incurrence or aggravation of an injury as 
the result of VA treatment; and (3) medical evidence of a 
nexus between the claimed injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460 (1999).  

In his original claim which was submitted in March 1997, the 
veteran alleged that he experienced discomfort in his feet as 
well as nerve and vascular problems as a result of a 
bunionectomy which was performed in November 1991.  He 
reported that he had always had "problems with my feet and 
pain in my joints" since the surgery.  Despite this 
allegation, however, the Board finds that there is no 
competent evidence of record demonstrating that the veteran 
had neurological or vascular disability of the veteran's 
lower extremities (other than the feet).  The Board notes 
that the issue of entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for additional disability of 
the feet as a result of surgical treatment by VA in November 
1991 was remanded by the Board in its August 2000 decision 
and will be the subject of a later decision.  

A November 1991 VA operation report shows that the veteran 
had been experiencing bilateral bunions for several years.  
He indicated that pain had been increasing for the past six 
years.  Bilateral bunionectomies, with proximal metatarsal 
osteotomies were performed.  No complications were reported.  
Five weeks after the surgery it was noted that the veteran 
was doing well.  

In January 1993, the veteran sought treatment after slipping 
and falling on some ice.  He indicated that after the 
accident he began to experience pins and needles in his legs 
as well as sharp pains running up and down his legs.  

A clinical record dated in March 1993 reveals that the 
veteran did not report any lower extremity symptomatology nor 
was there evidence of neurological symptoms in either lower 
extremity at that time.  

A January 1994 neurological examination was unremarkable with 
the exception of post-traumatic vascular headaches.  

An August 1994 VA hospitalization record includes the 
notation that the veteran did not have a history of numbness 
or weakness in any of his extremities.  

A May 1996 neurological examination was normal.  The veteran 
reported at that time that he had had some sort of foot 
surgery but did not report any foot symptomatology.  

At a VA neurological examination in April 1997, the examiner 
specifically noted that there was no evidence of nerve damage 
in the veteran's feet.  Coordination, motor, sensory, and 
reflexes of his lower extremities were all normal.  The 
veteran reported that he had been taking Gabapentin three 
times a day for nerve damage to his feet following 
bunionectomies.  

At a VA neurological examination in July 1997, the motor 
strength of the veteran's lower extremities was normal, and a 
sensory examination was normal to light touch.  The veteran 
denied numbness or weakness in the arms or legs.  

A February 1999 neurological examination was normal.  

At a VA general medical examination in February 1999, there 
were no complaints, reports, or clinical findings regarding 
the neurological and vascular status of the veteran's lower 
extremities.

There is thus no objective medical evidence of neurological 
or vascular disability of the veteran's lower extremities 
(other than the feet).  Consequently, the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for such neurological 
and vascular disabilities of the lower extremities must be 
denied.  The Board notes the veteran's allegations of 
continuous symptomatology since the time of the surgery.  
These allegations however, are contradicted by the clinical 
evidence of record wherein the veteran denies having lower 
extremity symptomatology on several different occasions 
subsequent to the November 1991 surgery.  He reported lower 
extremity symptomatology in January 1993 but this was 
immediately after slipping on ice and in March 1993, he did 
not report any pertinent symptomatology.  The January 1993 
symptomatology was acute and transitory.  

In making this determination, the Board has also considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision as to this claim.  The preponderance of the evidence 
demonstrates that the veteran does not have neurological and 
vascular disabilities of the lower extremities regardless of 
the etiology.  


ORDER

Service connection for sinusitis is not warranted.  Service 
connection for otitis externa is not warranted.  Service 
connection for labyrinthitis is not warranted.  Entitlement 
to assignment of a rating in excess of 10 percent for 
gastritis is not warranted.  Entitlement to assignment of a 
rating in excess of 30 percent for dysthymia is not 
warranted.  Entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for neurological and vascular 
disabilities of the lower extremities (not including the 
feet) as the result of VA surgical treatment in November 1991 
is not warranted.  To this extent, the appeal is denied.


		
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

